Campbell, J.,
delivered the opinion of the court.
Robert N. Fox was disabled from acquiring from the State and holding the fee against his co-tenants of the estate after the termination of the life estate of the dowress, i. e., he held the fee as trustee for all the co-tenants, but he was under no disability as to the life estate, and could hold that for himself. So that as to it he was *468sole owner, and as to the fee after the termination of the life estate, he was holder for himself and co-tenants. Harrison v. Harrison, 56 Miss. 174; Lenoir v. Bridges, MS. No. 3440.
The deed of trust conveyed all his interest. The life estate has not terminated, and is held by the defendant, which fact is a bar to the suit for partition or sale for division of the proceeds, but the bill has a double aspect, and the complainants are entitled to have the deeds of which they complain as clouds on their title limited by decree of the court according to the rights of the parties, so as to avoid embarrassment at a future day.
Whether the beneficiary in the deed of trust executed by R. N. Fox was a bona fide purchaser entitled to hold the land as such does not arise on the demurrer to the bill, and should be presented by plea or answer. On this view of the case the demurrer should have been overruled.

Decree reversed, demurrer overruled, and cause remanded with leave to the defendant to plead or answer within thirty days after the mandate herein shall have been filed in the court below.